Case 1:20-cv-12229-NMG Document 43-2 Filed 05/21/21 Page 1 of 2




                       Exhibit B
         Case 1:20-cv-12229-NMG Document 43-2 Filed 05/21/21 Page 2 of 2




Travis Pregent <Travis@pregentlaw.com>                            Wed, May 12, 10:50 AM
                                                                            (5 days ago)
to Ogor

Attorney Okoye:

My client's are willing to re-extend their previous offer containing the following terms:

     1. Defendants agree to stop using the Umuoji Improvement Union ("UIU") name;
     2. Defendants agree to stop using UIU's IRS tax identification number; and
     3. All pending litigation be dismissed with prejudice

If you/your clients do not agree to this offer and do not wish to appoint a mediator then,
pursuant to the Court's Order, a master will be appointed with both sides responsible for
costs.

Sincerely,

Travis
